Amended judgment, Supreme Court, New York County (Howard Bell, J.), rendered February 28, 1994, after remittitur from the Court of Appeals for a suppression hearing, convicting defendant, upon his plea of guilty of criminal possession of stolen property in the fourth degree, and sentencing him as a second felony offender, to a term of IY2 to 3 years, unanimously affirmed.
We agree with the suppression court that the People satisfied their burden of proving that the private security guard did not have any connection with law enforcement agencies or their personnel, and that his acts therefore are not subject to Fourth Amendment scrutiny (People v Lovejoy, 197 AD2d 353, lv denied 82 NY2d 926). Nor were the People required to prove that the store manager was not an agent of the State, defendant having failed to raise any issue with respect to the manager in his moving papers, and in any event, the evidence showed that the security guard took defendant into custody without consulting the manager and that the latter’s role in the incident was otherwise insignificant. Concur—Ellerin, J. P., Kupferman, Asch and Rubin, JJ.